Title: To George Washington from “A Citizen of Virginia”, 28 October 1793
From: Citizen of Virginia
To: Washington, George


          
            Sir.
            Virginia 28 Octr 1793.
          
          The question, no doubt, has often occurred to you; “where will the Congress meet”? “by
            their adjournment,” which is law to them, at Philadelphia; but, by a physical necessity,
            more injurious, than law itself, at Philadelphia, they cannot meet. you, Sir, as
            President of the United States, by the impolitic and narrow jealousy of the
            Constitution, have a right to convene Congress; but, not to appoint the place. but, in
            this instance, the Salus populi, which is literally at Stake, is the suprema lex, &
            must prevail. the crying necessity not only suspends the law, but, quoad hoc, rides over
            the constitution & tramples it underfoot. clear as this is, still you may feel
            yourself under a dilemma, because illiberal cant & prompt opposition never suffer an
            occasion to escape, that affords an opportunity of exercising petulance, &
            vociferating abuse—to offer to you advice, who, no doubt, will adopt the fittest
            expedient, may seem presuming; I have therefore suppressed my name, which, at your
            desire, shall nevertheless be communicated. The expedient, I would with all deference to
            your better judgement recommend, is, “to write a circular letter to each member of
            Congress, setting forth the difficulty of the case, (if there be in truth any in it)
            & proposing different places for their choice, Alexandria, George Town Baltimore,
            Annapolis, New york, or any other that you may please to enumerate, in order to extract
            from each of them an opinion of the properest place; & whichever place the majority
            fixed on, at that place let them be convened”—this may be done by Proclamation, and
            shelter the executive from any charge of infracting the Constitution, by the assumption
            of powers, not warranted by the Constitution—should this proposal meet with your
            approbation, there will be just time enough, to carry it into execution, for, from this
            day there are five weeks, before the meeting of Congress.
          Your goodness and condescension will excuse this obtrusion of my sentiments on you,
            even if they be erroneous, from my supposing a constitutional embarrassment where there
            is none, & impute it to my zeal, “to suggest any expedient in this crisis,” which my
            weak Judgement leads me to suppose, may in any the smallest degree, tend to the
            facilitation of government—with every Consideration of respect &
            esteem for your private & public Character I remain your fellow Citizen—&
            faithful Servant—
          
            “A Citizen of Virginia”
          
        